—Order, Family Court, New York County (Richard Ross, J.), entered on or about September 5, 1997, which denied respondent’s motion to vacate fact-finding and dispositional orders, entered on respondent’s default, terminating respondent’s parental rights with respect to the subject children upon a finding of permanent neglect, and transferring custody and guardianship of the children to the Commissioner of Social Services and petitioner agency pursuant to Social Services Law § 384-b for purposes of adoption, unanimously affirmed, without costs.
Respondent’s motion to vacate fact-finding and dispositional *109orders entered upon her default was properly denied in light of respondent’s failure to meet her burden upon the motion of demonstrating a reasonable excuse for her default and a meritorious defense (see, CPLR 5015 [a]; Matter of Geraldine Rose W., 196 AD2d 313, lv dismissed 84 NY2d 967; Matter of “Male” Jones, 128 AD2d 403). Respondent’s various explanations for her absence from the proceedings were unsubstantiated and, as such, properly rejected by the court (see, e.g., Matter of Danielle R., 239 AD2d 305). Similarly, although respondent asserted that she possessed a meritorious defense, she failed to offer evidence to support that claim (see, Matter of “Male” Jones, supra). Respondent’s additional argument that Family Court violated her due process rights by proceeding in her absence is .not preserved for our review, respondent not having sought vacatur upon that ground. In any event, it does not appear that Family Court erred in this case when it elected to go forward with the permanent neglect proceeding in respondent’s absence (see, Matter of Geraldine Rose W., 196 AD2d, supra, at 316-317; Matter of James Carton K., 245 AD2d 374, lv denied 91 NY2d 809). Concur — Ellerin, P. J., Williams, Mazzarelli and Buckley, JJ.